Citation Nr: 1442081	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for cause of the Veteran's death. 

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to September 1943. He died in March 2007.  The appellant is his child. 

This matter comes before the Board from an October 2010 determination that denied entitlement to DIC benefits and death pension benefits on the basis that the appellant was not found to be a child for VA purposes, as she was over the age of 23, and was determined to not have become permanently disabled prior to the age of 18 (helpless child). She requested the RO reconsider the DIC claim in October 2010, and in a September 2011 rating, the RO issued a rating that determined that permanent incapacity for self-support was not established for the purpose of establishing entitlement to VA benefits.  Subsequently the appellant filed a notice of disagreement (NOD) in October 2011 which was within a year of the October 2010 decision, and expressed disagreements with the findings that she did not meet the criteria for being considered a helpless child.  Thereafter the RO issued a statement of the case (SOC) in February 2012 as to the issue of helpless child status for VA purposes.  The appellant filed a substantive appeal with this determination in March 2012. 

Subsequently, after considering additional evidence, the RO issued a rating in June 2012 that established helpless child status for the appellant, finding that permanent incapacity for self-support was shown.  The RO then issued a rating in August 2012 that made a decision on what it considered as a NOD received in May 2012, but actually turns out to be a duplicate of the March 2012 substantive appeal.  The RO also issued a SOC in August 2012 limited to adjudicating the DIC claim by finding that the appellant met the criteria for a helpless child but denied the service connection claim on the merits.  The appellant filed a substantive appeal with the denial of service connection for cause of death in August 2012. 

Next the RO issued a Supplemental Statement of the Case (SSOC) in January 2013 that addressed both the DIC and the pension claim on the merits.  The appellant filed a substantive appeal later in January 2013 expressing her intent to appeal both matters.  In this substantive appeal she requested a Board hearing be held at the Central Office.  She subsequently withdrew this request in October 2013. 

The Board remanded this matter for further development in April 2014.  Such has been completed and this matter is returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to DIC is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


FINDING OF FACT

The appellant's income exceeds the applicable statutory level for entitlement to death pension benefits, even when deducting medical expenses.


CONCLUSION OF LAW

The appellant does not meet the income criteria for receipt of payment of nonservice-connected death pension benefits. 38 U.S.C.A. §§ 101 , 103, 1503, 1521, 1541, 5110 (West 2002); 38 C.F.R. §§ 3.1(j)  3.3, 3.5, 3.23, 3.50, 3.53(a), 3.271, 3.272, 3.400, 3.1000 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter was sent in February 2011 prior to the RO's adjudicating the pension claim on the merits in August 2012 after the appellant was found to qualify as the Veteran's dependent as a helpless child in a June 2012 rating.  This notice provided the notice of the evidence needed to support the death pension claim on the merits, as did subsequent letters of March 2011, June 2012 and May 2014.  This matter was readjudicated on the merits in July 2014.  Additionally, the appellant was represented by a veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.   VA's duty to assist the appellant has also been satisfied. 38 U.S.C.A. § 5103A(a)(b), (c) ; 38 C.F.R. § 3.159(c)(1)-(3).  

Additionally, VA's duty to assist a death pension claimant includes providing the appellant income and expense statements, per the requests made in the Board's remand.  

Accordingly, the Board finds that there has been substantial compliance with its previous remanded it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the remand, because such determination more than substantially complied with the Board's remand order).

II.  Death Pension Analysis

Death pension is a benefit payable to a veteran's surviving spouse or child because of the Veteran's nonservice-connected death. Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.3(b)(4).   

As noted earlier the appellant meets basic eligibility for death pension benefits as the surviving child who has been determined to be a "helpless child" under 38 C.F.R. 3.57 (a).  She is not shown to be under the care of a custodian (to include a surviving spouse of the Veteran) throughout this appeal.  Thus the provisions of 38 C.F.R. 3.57 (b) through (e) are not for application and she is shown to be entitled to death pension under her own right.  See M21-MR Part V subpart iii Chapter I Section E. 30.  

In this case, review of the record reveals that the Veteran, who is now deceased, served during the World War II era.  See March 1986 VA Form 00-301-1, VA Request for Information.  Therefore, the first of two criteria needed to establish basic entitlement to death pension benefits have been met.  See 38 C.F.R. § 3.34(b)(4) .

The provisions of this section apply to children of a deceased veteran not in the custody of a surviving spouse who has basic eligibility to receive improved pension.  In the cases in which there is no personal custodian, or the child is in the custody of an institution, pension shall be paid to the child at the annual rate specified in 38 U.S.C. § 5312, reduced by the amount of the child's countable annual income.  38 C.F.R. § 3.24.

In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

Nonservice-connected death pension is a benefit subject to maximum income limitations.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived, irrespective of whether the waiver was made pursuant to statute, contract or otherwise) shall be included.  Exceptions to countable income include donations from public or private relief organizations, payments under this chapter, expenses of a veteran's last illness, casualty loss, unreimbursed medical expenses, benefits paid for courses of education or vocational rehabilitation, and certain income from children.  38 U.S.C.A. § 1503 (West 2002).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); see also 38 C.F.R. § 3.271(a) (2013).  Social Security Administration (SSA) benefits are not specifically excluded under 38 C.F.R. § 3.272 ; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid. 38 C.F.R. § 3.272(g)(2)(iii) (2013). 

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21 (2013). 

The MAPR is set by Congress. That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1. 38 U.S.C.A. § 1521(a), (b) ; 38 C.F.R. § 3.3(a)(3) , 3.23. The MAPR used in any given case is based on certain status determinations.

The appellant's yearly income, as reported in both her financial status report submitted in 2014, as well as in income statements from the IRS, Social Security Administration and a private retirement fund  is shown to include both Social Security benefits and a retirement  annuity paying annual benefit.  The total income added from all income sources clearly exceeded the MAPR for each pertinent time frame.  For the year 2014, the RO calculated the prior year's amounts as complete information for the year was not yet submitted.  However the available evidence shows that from January 1, 2014 to May 10, 2014, the total earnings exceeded the adjusted MAPR for 2014.  

While medical expenses in excess of 5 percent of the applicable MAPR  can be used to offset the income, in this case the appellant is not shown to have incurred expenses in an amount sufficient to reduce her income to meet the MAPRs at any point during this appeal.  Her reported medical expenses (shown both in her financial status report, private insurance statement and Social Security statements) include payments for Medicaid Parts B and D, as well as private insurance.  Her total medical expenses are as follows:  The reported medical expenses (minus 5 percent of the applicable MAPR) do not reduce her income to a level that would meet the MAPR for any of the years during the pendency of this appeal.    

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits because her income exceeds the statutory limits for entitlement to death pension benefits throughout the entirety of the pendency of the claim.  See Manual M21-1, Part I, Appendix B).  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim of entitlement to death pension benefits must be denied.


ORDER

Nonservice-connected death pension is denied.

REMAND

Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 (2013).  Certain additional VCAA notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  In the instant case, the VCAA letter provided to the appellant in February 2011 and subsequent letters did not comply with these requirements.

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements apply to all five elements of a service connection claim, including the disability rating and effective date of an award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant is entitled to notice of the type of evidence necessary to establish an effective date for DIC benefits.  Thus, notice addressing these matters should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Notice should be issued to the  appellant in compliance with Hupp to include:  (1) a statement that the Veteran was service-connected for arthritis of the dorsal vertebrae at the time of his death; and (2) an explanation of the evidence and information required to substantiate a DIC claim based on a service-connected disability and on one that is not yet service-connected.

2.  Thereafter, review the claim for entitlement to service connection for the cause of the Veteran's death.  If any benefit sought remains denied, issue a supplemental statement of the case to the appellant and provide an opportunity to respond, before the case is returned to the Board.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Thomas J. Dannaher
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


